DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 8/2/2019 in which Applicant lists claims 1-9 as being currently amended, and claims 10-20 as being new. It is interpreted by the examiner that claims 1-20 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 8/2/2019 and 10/17/2019 were considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “501” has been used to designate two different elements (see fig. 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 7-9 and 16-18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: line 28 of page 18 uses “500” for both the light, and the primary waveguide.  
Appropriate correction is required.
The abstract of the disclosure is objected to because it includes more than just the abstract (e.g. “(Figure 3)”), and “diffraction grating diffracts light into more than diffraction order” should be corrected.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11, 13-14 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simmonds et al., U.S. Patent Application Publication Number 2019/0324278 A1 (hereafter Simmonds).

Regarding claim 10, Simmonds discloses an optical waveguide system (see at least figures 3 and 4) comprising:
first and second parallel optical waveguides (see at least figures 3 and 4, elements 300 and 301), the first optical waveguide comprising a first diffraction grating (see at least figures 3 and 4, element 307), and the second optical waveguide comprising a second diffraction grating (see at least figures 3 and 4, element 310),
wherein light projected into the first optical waveguide within an input angle range strikes the first diffraction grating without passing through the second diffraction grating (see at least figures 3 and 4, elements 307 and 310), wherein the first diffraction grating diffracts a portion of light trapped in the first optical waveguide to an angle at which the 
wherein light trapped in the first or second optical waveguide that strikes the first or second diffraction grating is diffracted to exit the optical waveguide system via an exit pupil without striking the other of the first or second diffraction grating (see at least figures 3 and 4, elements 308 and 310, wherein light trapped in the second optical waveguide 301, that strikes the second diffraction grating 310, is diffracted to exit the optical waveguide system via an exit pupil without striking the other of the first diffraction grating 307).
Regarding claim 11, Simmonds discloses the limitations of claim 10, and wherein an output region of the first optical waveguide is oriented in a direction of propagation of light in the first optical waveguide with respect to an input region of the first optical waveguide (see at least figures 3 and 4, para. [0046]).
Regarding claim 13, Simmonds discloses the limitations of claim 10, and wherein the first and/or second diffraction gratings diffract reflectively (see at least figures 3 and 4, element 307).
Regarding claim 14, Simmonds discloses the limitations of claim 10, and wherein the first and/or second diffraction gratings diffract in transmission (see at least figures 3 and 4, element 310).
Regarding claim 19, Simmonds discloses a head-up display (see at least figures 3 and 4 and the abstract), comprising:
a projector configured to project light (see at least figures 3 and 4, elements 302, and 400), and

first and second parallel optical waveguides (see at least figures 3 and 4, elements 300 and 301), the first optical waveguide comprising a first diffraction grating (see at least figures 3 and 4, element 307), and the second optical waveguide comprising a second diffraction grating (see at least figures 3 and 4, element 310),
wherein light projected into the first optical waveguide within an input angle range strikes the first diffraction grating without passing through the second diffraction grating (see at least figures 3 and 4, elements 307 and 310), wherein the first diffraction grating diffracts a portion of light trapped in the first optical waveguide to an angle at which the diffracted light propagates out of the first optical waveguide to strike the second diffraction grating (see at least figures 3 and 4, elements 307 and 310), and
wherein light trapped in the first or second optical waveguide that strikes the first or second diffraction grating is diffracted to exit the optical waveguide system via an exit pupil without striking the other of the first or second diffraction grating (see at least figures 3 and 4, elements 308 and 310, wherein light trapped in the second optical waveguide 301, that strikes the second diffraction grating 310, is diffracted to exit the optical waveguide system via an exit pupil without striking the other of the first diffraction grating 307).
Regarding claim 20, Simmonds discloses the limitations of claim 19, and wherein the first optical waveguide and the second optical waveguide are separated by an airgap (see at least figures 3 and 4, the space between elements 300 and 301).

Claims 1-5, 10-14 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noui, U.S. Patent Number 8,493,662 B2 (hereafter Noui).
Regarding claim 1, Noui discloses an optical waveguide system for a head-up display (see at least figures 1-2 and column 1, lines 14-15), the system comprising:
first and second optical waveguides mounted such that the inner and outer faces of each of the first and second optical waveguides are all parallel (see at least figures 1-2, elements 14, 16), the first optical waveguide comprising a first diffraction grating (see at least figures 1-2, element 24), and the second optical waveguide comprising a second diffraction grating (see at least figures 1-2, element 34), wherein the first and second diffraction gratings are arranged to be at right angles to each other (see at least figures 1-2, and column 2, lines 35-51);
wherein an input region of the first optical waveguide is arranged such that light projected into the first optical waveguide within an input angle range strikes the first diffraction grating without passing through the second diffraction grating (see at least figures 1-2, element 24), wherein the first diffraction grating diffracts a portion of light trapped in the first optical waveguide by total internal reflection to an angle at which the diffracted light is not trapped by total internal reflection and at which the diffracted light propagates out of the first optical waveguide to strike the second diffraction grating (see at least figures 1-2, element 24, and column 2, lines 35-51); and

Regarding claim 2, Noui discloses the limitations of claim 1, and wherein the output region of the first optical waveguide is oriented in a direction of propagation of light in the first optical waveguide from the input region (see at least figure 1, elements 18 and 24).
Regarding claim 3, Noui discloses the limitations of claim 1, and wherein the output region of the second optical waveguide is oriented perpendicular to a direction of propagation of light in the first optical waveguide from the input region (see at least figure 1, elements 24 and 34, as well as column 2, lines 35-38).
Regarding claim 4, Noui discloses the limitations of claim 1, and wherein the first and/or second diffraction gratings diffract reflectively (see at least column 4, lines 47-48).
Regarding claim 5, Noui discloses the limitations of claim 1, and wherein the first and/or second diffraction gratings diffract in transmission (see at least column 4, lines 47-48).
Regarding claim 10, Noui discloses an optical waveguide system (see at least figures 1-2 and column 1, lines 14-15) comprising:

wherein light projected into the first optical waveguide within an input angle range strikes the first diffraction grating without passing through the second diffraction grating (see at least figures 1-2, element 24), wherein the first diffraction grating diffracts a portion of light trapped in the first optical waveguide to an angle at which the diffracted light propagates out of the first optical waveguide to strike the second diffraction grating (see at least figures 1-2, element 24, and column 2, lines 35-51), and
wherein light trapped in the first or second optical waveguide that strikes the first or second diffraction grating is diffracted to exit the optical waveguide system via an exit pupil without striking the other of the first or second diffraction grating (see at least figures 1-2, element 24 and 34 wherein light from diffraction grating 34 exits the optical waveguide system without striking diffraction grating 24).
Regarding claim 11, Noui discloses the limitations of claim 10, and wherein an output region of the first optical waveguide is oriented in a direction of propagation of light in the first optical waveguide with respect to an input region of the first optical waveguide (see at least figure 1, elements 18 and 24).
Regarding claim 12
Regarding claim 13, Noui discloses the limitations of claim 10, and wherein the first and/or second diffraction gratings diffract reflectively (see at least column 4, lines 47-48).
Regarding claim 14, Noui discloses the limitations of claim 10, and wherein the first and/or second diffraction gratings diffract in transmission (see at least column 4, lines 47-48).
Regarding claim 19, Noui discloses a head-up display (see at least figures 1-2 and column 1, lines 14-15), comprising:
a projector configured to project light (see at least column 1, lines 12-40), and
an optical waveguide system configured to receive the light from the projector (see at least figures 1-2, elements 14, 16), the optical waveguide system comprising:
first and second parallel optical waveguides (see at least figures 1-2, elements 14, 16), the first optical waveguide comprising a first diffraction grating (see at least figures 1-2, element 24), and the second optical waveguide comprising a second diffraction grating (see at least figures 1-2, element 34),
wherein light projected into the first optical waveguide within an input angle range strikes the first diffraction grating without passing through the second diffraction grating (see at least figures 1-2, element 24), wherein the first diffraction grating diffracts a portion of light trapped in the first optical waveguide to an angle at which the diffracted light propagates out of the first optical waveguide to strike the second diffraction grating (see at least figures 1-2, element 24, and column 2, lines 35-51), and

Regarding claim 20, Noui discloses the limitations of claim 19, and wherein the first optical waveguide and the second optical waveguide are separated by an airgap (see at least column 2, lines 12-34).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Noui, U.S. Patent Number 8,493,662 B2 (hereafter Noui) in view of Valera et al., U.S. Patent Application Publication Number 2015/0086163 A1 (hereafter Valera).
Regarding claims 6 and 15, Noui does not specifically disclose that the first and/or second diffraction gratings are coated with a reflective coating to preferentially reflect light that is not trapped by total internal reflection.
However, Valera teaches a head-up display including an optical waveguide system including blazed and rectangular profiled diffraction gratings wherein at least one grating may be coated with a reflective coating (see at least figures 1A-1B, paragraphs [0011], [0014]-[0015], [0023]-[0024], [0054], [0055], [0061], [0085]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical waveguide system of Noui to include the teachings of Valera so that the first and/or second diffraction gratings are coated with a reflective coating, for the purpose of preferentially reflect light that is not trapped by total internal reflection, and/or to control the diffraction efficiency of the diffraction grating(s) such that output illumination to a viewer appears to have uniform brightness (see at least paragraphs [0093]-[0102] of Valera).


Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Noui, U.S. Patent Number 8,493,662 B2 (hereafter Noui).
Regarding claims 7-9 and 16-18, Noui further discloses that diffraction gratings may include a rectangular profiled material (see at least figure 8, elements 84a, 84b, 84n; figure 10, elements 86; figures 11-12, elements 92, 96, and column 7, lines 35-37), that the optical phase of a grating may vary (see at least figures 8, 10, 11 and 12, as well as column 7, line 58 through column 8, line 2), that the diffraction grating may include overlapping layers (see at least figure 10, as well as column 7, lines 16-22, and column 7, line 58 through column 8, line 2), and that diffraction gratings may be blazed and overlapping layers of a diffraction grating may be arranged to be approximately the shape of a blazed grating (see at least figures 8 and 10).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify at least one of the first and second diffraction gratings to include the teachings of Noui so that the first and/or second diffraction gratings include a rectangular profiled material that has a low area of phase and an area of high optical phase, the said areas being rectangular in shape; and/or the first and/or second diffraction gratings comprise overlapping layers of rectangular profiled material that combine to create a phase profile; and/or the overlapping layers of rectangular profiled material are arranged to be approximately the shape of a blazed grating, for the purpose of varying the diffraction efficiency of the diffraction grating(s) to achieve a desired output brightness (see at least the abstract; column 6, lines 26-59; and column 7, line 58 through column 8, line 2).
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Baker et al., US 2011/0026128 A1, discloses a similar optical waveguide system as described in the claims (figs. 2 and 6);
Simmonds, US 2011/0242670 A1, discloses a similar optical waveguide system as described in the claims (figs. 1 and 2);
Simmonds, US 2011/0242661 A1, discloses a similar optical waveguide system as described in the claims (figs. 1 and 2);
Simmonds, US 2011/0235179 A1, discloses a similar optical waveguide system as described in the claims (figs. 1 and 2);
Simmonds, US 2010/0246004 A1, discloses a similar optical waveguide system as described in the claims (fig. 1);
Simmonds et al., US 2010/0246003 A1, discloses a similar optical waveguide system as described in the claims (figs. 6 and 7); and
Simmonds, US 8,355,610 B2, discloses a similar optical waveguide system as described in the claims (fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/25/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872